Citation Nr: 1630099	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  07-27 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to hypertension.

5.  Entitlement to an effective date earlier than January 24, 2006 for the award of a 70 percent rating for PTSD.

6.  Entitlement to an effective date earlier than January 24, 2006 for the award of a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from May 1963 to April 1983.  He received a Combat Action Ribbon and Vietnam Service Medal, among other awards.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in October 2006, February 2010, and July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified before a Veterans Law Judge (VLJ) at a December 2008 Travel Board hearing.  A transcript of this hearing is of record.  Subsequently, the Veteran was informed that the VLJ who conducted that hearing was no longer employed by the Board.  He was offered another opportunity for a Board hearing.  In a May 2016 correspondence, the Veteran withdrew his request for a Board hearing.  

In February 2009, the Board issued a decision denying the Veteran's claims for an evaluation in excess of 50 percent for PTSD and for entitlement to a TDIU.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), and the Court vacated the February 2009 Board decision in a December 2010 memorandum decision.  

During the course of the appeal, the Veteran initiated appeals on two other issues.  By a rating decision in February 2010, the RO denied service connection for erectile dysfunction.  In July 2010, the RO denied the Veteran's petition to reopen a claim for service connection for hypertension.  

In March 2012, the Board remanded the issues on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Following the remand, the RO issued an August 2012 rating decision granting a 70 percent evaluation for PTSD, effective January 24, 2006; and granting entitlement to a TDIU, effective January 24, 2006.  

In a March 2013 Notice of Disagreement (NOD), the Veteran disagreed with the effective date assigned for the 70 percent evaluation for PTSD and the effective date assigned the TDIU.  These matters are addressed in the remand below and are not before the Board at this time.  

The June 2012 statement of the case reopened the claim for service connection for hypertension and denied the claim for service connection for hypertension.  Despite the RO's action, the Board must perform its own de novo review of whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension before addressing the claim on its merits.  See 38 U.S.C.A. § 7104 (West 2014); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board's discussion can be found below.

The issues of entitlement to service connection for hypertension, entitlement to service connection for erectile dysfunction, to include as secondary to hypertension, and entitlement to earlier effective dates for the award of a 70 percent rating for PTSD and the award of a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's PTSD is most appropriately characterized as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  

2.  In a January 2006 rating decision, the RO denied the Veteran's claim for service connection for hypertension; the Veteran did not submit a notice of disagreement, no new and material evidence was submitted within one year of the decision, and the decision became final.

3.  The evidence received since the January 2006 rating decision is not cumulative or redundant, does relate to an unestablished fact, and does raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hypertension.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The January 2006 rating decision that denied the Veteran's claim for entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify for was satisfied by July 2006, December 2009, and March 2010 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist has been satisfied as all pertinent service records, post-service treatment records, Social Security Administration (SSA) records, and lay statements are in the claims file.  In addition, the Veteran underwent VA examinations in February 2006, January 2007, January 2011, and July 2012.  

In December 2008, the Veteran was provided an opportunity to set forth his contentions during the hearing before a VLJ.  During that hearing the Veteran's representative and the VLJ explained the issues and asked the Veteran questions to ascertain the severity of his PTSD symptoms and the extent to which his service-connected disabilities caused his unemployability .  The hearing was also focused on the elements necessary to substantiate his claims.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of that hearing; and all pertinent evidence that might substantiate the claims was identified by the Veteran and attempted to be obtained.  Therefore, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim.  The Veteran has not identified any outstanding evidence that needs to be obtained.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues have been obtained and the case is ready for appellate review.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II. Higher Evaluation

The Veteran is seeking a higher than 70 percent evaluation for his PTSD.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The  rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

For the relevant appeal period, the Veteran's PTSD has been currently evaluated as 70 percent disabling, effective January 24, 2006, under 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.  

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2015).  Further, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2015). 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2015).

The relevant temporal focus for adjudicating the level of disability of an increased rating claim begins one year before the claim was filed.  As the instant claim for an increased rating was received in June 2006, the period for consideration will include evidence one year prior to the receipt of claim.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  Here, for the Veteran to receive a 100 percent rating, the evidence must show his symptoms result in total occupational and social impairment.

In connection with his claim for SSA disability benefits, the Veteran underwent an August 2005 psychological evaluation.  Since his cerebrovascular accident, the Veteran reported that he has been on medical leave from his 18-year employment as a rigger at a naval shipyard.  He had difficulty falling asleep and staying asleep.  He experienced nightmares, paranoia, and intermittent feelings of anxiety and ruminations.  The psychologist found that the Veteran had very mild attention or concentration problems and significant memory problems.  He was able to bathe and dress independently and could only prepare simple meals.  While his wife of 34 years, currently managed their finances, the psychologist found that the Veteran appeared to be capable of managing funds independently and accurately.  The Veteran was diagnosed with PTSD and assigned a GAF score of 50.  

A January 2006 VA mental health consult documents that the Veteran had terrible concentration (e.g., had to reread the same line five times before comprehension); was distrustful of others, except his wife and three sons; continued to have nightmares which impaired sleep; displayed hyperarousal symptoms (i.e., guarded, checked doors, locks, or windows, and was fearful of people); had a depressed mood mostly when not around wife; was easily provoked; and had rushes of anxiety without provocation (i.e., heart racing and depersonalization).  The VA physician diagnosed the Veteran with PTSD and assigned a GAF score of 51.  

In February 2006, the Veteran underwent a VA psychiatric examination.  Noting that the Veteran experienced a minor stroke one year earlier, the examiner explained that since his stroke, the frequency of the Veteran's, already frequent, intrusive and disturbing memories had increased and evoked more emotional distress.  His pattern of sleep disturbance was described as complex (e.g., delayed sleep until midnight by watching television, sleeping for short blocks of time, awakening from nightmares if he slept for more than three hours, and difficulty returning to sleep after awakening).  A long history of symptoms of hypervigilance, hyperarousal, exaggerated startle response, lack of trust of others, irritability, and anger was also identified.  For ten years, the Veteran had periodic, but brief trance-like experiences (occurring several times a year) that the examiner determined were most likely true dissociative episodes where he was unaware of external events.  Overall, the examiner concluded that the Veteran experienced an array of symptoms consistent with moderate to serious PTSD, that his emotional impairments negatively affected interpersonal relationships and his psychosocial functioning, and that his PTSD negatively impacted his work performance.  The examiner assigned a GAF score of 51.  

At a January 2007 VA psychiatric examination, the Veteran explained that his feelings of depression had increased, his emotional control had worsened, and he had occasional panic episodes.  Since his last VA examination, the Veteran felt his memory had deteriorated (e.g., when out with his wife, he could not recall destinations that he previously knew).  He continued to experience intrusive memories, anger, irritability, hyperarousal and hypervigilance.  Noting that the Veteran's wife managed their finances, the examiner found that the Veteran probably could not manage them on his own.  Based on the Veteran's examination, the examiner concluded that the Veteran had moderate PTSD symptoms and assigned a GAF score of 48.  

At his December 2008 Board hearing, the Veteran testified that he had stopped working full-time in April 2005.  His wife had also stopped working to care for him, because, at night, she would have to wake him up when he had his dreams.  He described his wife as constantly being there with him and keeping a close eye on him.  About once a month, the Veteran said he was able to get a full night of sleep.  While admitting to being forgetful, the Veteran said he did not forget his memories of Vietnam.  Fearful of going out, he preferred to stay home.  When the Veteran went out, his wife traveled with him.  

In July 2012, the Veteran was afforded another VA psychiatric examination.  During the Veteran's mental status examination, the examiner observed occasional difficulty recalling detailed information and names, but no major impairment in overall cognitive functioning.  His reasoning, recall, judgment, concentration and communication abilities appeared to be within normal limits.  Occupationally, the examiner found that the Veteran's symptoms of irritability, anxiety, depression, fatigue, and tendency toward angry outbursts would impact his ability to interact with the public, avoid conflicts with co-workers and supervisors, or perform under time constraints or where his performance was closely examined.  Overall, the examiner concluded that the Veteran's PTSD symptoms caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  A GAF score of 60 was assigned.  

To warrant a higher 100 percent evaluation, the Veteran must present evidence that his mental health symptoms result in total occupational and social impairment.  However, at no time during the relevant appeal period, did the Veteran demonstrate that his symptoms were of such frequency, severity, and duration consistent with a 100 percent evaluation.  Admittedly, the Veteran has experienced a long history of seriously debilitating mental health symptoms.  Nevertheless, the Veteran's level of functional impairment, while hampered by sleep disturbance, intrusive memories, avoidance behavior, hypervigilance, social detachment and isolation, and memory problems, is not so severe as to be described as total impairment.  Indeed, at his most recent VA examination, the Veteran displayed normal reasoning, judgment, concentration and communication abilities.  There were consistent and significant findings of moderate to serious symptoms of PTSD at each of his VA examinations, as reflected by GAF scores ranging from 48 to 60.  However, none of the examiners found that the Veteran was unable to perform activities of daily living, had delusions or hallucinations, or demonstrated violent tendencies that could bring harm to himself or others, any of which might tend to suggest that his PTSD was more severe than his currently assigned evaluation.  Taking into consideration the overall subjective and clinical evidence, the Board finds that the Veteran's current 70 percent evaluation most appropriately represents his PTSD symptomatology.  As a result, a higher 100 schedular evaluation is not warranted at any time during the appeal period.   

The Board has considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected PTSD is manifested by depressed mood, anxiety, chronic sleep impairment, irritability, anger, memory problems, hyperarousal, exaggerated startle response, and hypervigilance.  The rating schedule takes into account various mental health symptoms and their resulting functional impairment and provides for a higher evaluation for symptoms of increased frequency, severity and duration than is currently assigned.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In addition, the Veteran does not display any of the related factors, such as frequent periods of hospitalization or marked interference with employment, contemplated in the rating schedule as evidence that his disability was outside the governing norm.  See 38 C.F.R. § 3.321(b)(1).  

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  Id.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

III. New and Material Evidence

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a NOD with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2015).

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

Additionally, 38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal.  See also Bond v. Shinseki, 659 F.3d. 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-162 (1999).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's original claim for service connection for hypertension was denied in an April 1991 rating decision; the Veteran did not appeal the decision, and it is final.

In the April 1991 rating decision, the RO denied the Veteran's claim for service connection for hypertension, because the Veteran did present evidence that his hypertension had developed during active duty service or manifested within one year of service.  

A November 2004 rating decision reopened the Veteran's claim for service connection for hypertension based on the receipt of new and material evidence; but, the claim was denied, because the evidence did not show that his hypertension manifested within one year of his discharge from active duty service.  The Veteran did not appeal, and it is final.

A March 2005 rating decision denied the Veteran's claim for service connection hypertension; the Veteran did not appeal the decision, and it is final.  

In a January 2006 rating decision, the RO denied the Veteran's claim for service connection for hypertension.  In January 2006, the Veteran was advised of the rating decision and his appellate rights.  The Veteran did not file a NOD.  In addition, no new and material evidence pertaining to the Veteran's claim was received within one year of the January 2006 rating decision.  Therefore, the January 2006 rating decision is final.

In the January 2006 rating decision, the RO denied the Veteran's claim for service connection for hypertension, because the Veteran did not present any evidence that his hypertension was clinically diagnosed during service or that his hypertension was diagnosed within one year of his discharge.  The evidence at the time of the decision consisted of military personnel records, service treatment records, VA treatment records from 2003, private treatment records, a July 1991 statement from Dr. C.H.G, August 2004, January 2005 and May 2005 letters from Dr. P.C., and a February 2005 lay statement.  

Since the Veteran's last prior final denial in January 2006, the record includes a January 2011 VA examination report, a January 2011 addendum opinion and an October 2012 VA treating physician statement.  In January 2011, the VA examiner diagnosed the Veteran with essential hypertension and opined that his hypertension was less likely than not related to his military service as the in-service medical evidence did not support that he had hypertension during service.  In the October 2012 statement, the VA treating physician disagreed, finding that the service records did establish that the Veteran had hypertension while on active duty.  The Board finds that this evidence is new as it was not previously of record and tends to prove a previously unestablished fact necessary to substantiate the underlying claim of service connection.  The January 2011 VA examination report, January 2011 addendum opinion, and October 2012 VA treating physician statement will be presumed credible for the purpose of reopening the claim.  Consequently, the claim of entitlement to service connection for hypertension is reopened.  


ORDER

Entitlement to an evaluation in excess of 70 percent for PTSD is denied.  

New and material evidence has been received, and the appeal to reopen the claim for entitlement to service connection for hypertension, is granted, to this extent only.


REMAND

The Veteran is seeking service connection for hypertension and erectile dysfunction.  Unfortunately, a remand is required in this case for the issues remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.


      Hypertension

The Veteran contends that his hypertension developed during active duty service as represented by elevated blood pressure readings reflected in his service records.  See February 2005 statement.  

In a January 2011 VA addendum opinion, the examiner concluded that the Veteran's hypertension was less likely as not related to his military service.  The examiner found that the Veteran had one acute reading of an elevated blood pressure in October 1981 of 130/84 and, that by definition under the diagnostic criteria, that elevated blood pressure reading did not meet the diagnosis of hypertension.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days; for purposes of determining whether any hypertension is compensable under VA regulations, hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.).  In addition, the examiner relied on an August 2005 private treatment record which documents a diagnosis for hypertension and lists that diagnosis as "NEW."  

The Board finds that this opinion is inadequate.  While the Veteran's in-service elevated blood pressure reading does not meet the VA definition for hypertension, the January 2011 VA examiner failed to address whether the Veteran's one documented elevated blood pressure reading during service is indicative of or otherwise related to his current hypertension diagnosis.  Furthermore, the Board finds that the examiner relied on an inaccurate factual premise when it found support for his opinion in an August 2005 private treatment record's notation of the Veteran's hypertension as "NEW."  The record shows, based on a June 1991 statement from Dr. C.H.G., that the Veteran was being treated for hypertension in 1991.  Moreover, according to Dr. P.C., who had been treating the Veteran since 2002, the Veteran was diagnosed with hypertension in 1984.  The Board notes that Dr. P.C. did not provide supporting documentation of that diagnosis.  Nevertheless, the June 1991 and August 2004 statements were not addressed by the January 2011 VA examiner.  Finally, a May 2005 positive opinion from Dr. P.C. was also not explicitly addressed.  Since the January 2011 VA examiner's opinion, an October 2012 positive opinion from the Veteran's VA treating physician has been included in the record.  

Additionally, the record includes evidence that the Veteran also asserts that his hypertension may be caused by his service-connected PTSD.  See January 2006 VA mental health consult.  An April 2016 Brief also suggests that the Veteran's hypertension is etiologically related to his Agent Orange exposure.  

For all of the above reasons, a remand is required.  On remand, the examiner should provide an addendum VA opinion that addresses all of the conflicting medical evidence and opines whether the Veteran's hypertension is etiologically related to his active duty service, to include his Agent Orange exposure, or was caused or aggravated by his service-connected PTSD.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

	Erectile Dysfunction

Since the Veteran asserts that his erectile dysfunction was caused by hypertension, the outcome of the Veteran's hypertension service connection claim may affect the outcome of the erectile dysfunction claim.  Accordingly, the claims are inextricably intertwined, and the Board must defer adjudication of the service connection claim for erectile dysfunction until the AOJ adjudicates the hypertension service connection claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

	Earlier Effective Dates

As to the claims for earlier effective dates for the award of a 70 percent rating for PTSD and for the award of a TDIU, in March 2013, the Veteran filed a NOD to the August 2012 rating decision that granted him both benefits, effective January 24, 2006.  However, no further action has been taken by the AOJ.  Therefore, the Board finds that a remand to issue a statement of the case (SOC) is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding treatment records that are not currently of record, including treatment records from Charleston VA Medical Center from July 2012 to the present.  Associate all records with the claims file.  

2.  Obtain a VA addendum opinion from the January 2011 VA examiner, or another appropriately qualified examiner if the January 2011 examiner is not available.  Only if deemed necessary to provide an opinion, should the Veteran be afforded a new VA examination.  Provide the claims file, including a copy of this REMAND, to the examiner for review.  

After reviewing the claims file, the examiner should respond to the following:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension is etiologically related to his active duty service, to include exposure to Agent Orange?  

b.  Is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension was caused, or alternatively, aggravated (increased in severity beyond the natural progression of the disability), by his service-connected PTSD, or any other service-connected disability?  

The examiner should specifically address the October 1981 elevated blood pressure during service and whether that is related to his currently diagnosed hypertension.  

In addition, the examiner should address Dr. P.C.'s August 2004 statement asserting a hypertension diagnosis in 1984, Dr. P.C.'s May 2005 private opinion, and the October 2012 VA treating physician's private opinion.  

A complete rationale for any opinion expressed must be provided.  

3.  Furnish a SOC to the Veteran addressing the issues of entitlement to earlier effective dates for the award of a 70 percent rating for PTSD and for the award of a TDIU, both prior to January 24, 2006.  The Veteran and his representative must be advised of the need to file a timely Substantive Appeal following the issuance of the SOC if he wishes to complete an appeal of these issues from the August 2012 rating decision.  This claim should be returned to the Board only if the Veteran perfects a timely appeal with respect to the denial of this claim.

4.  Then, readjudicate the claims.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


